Citation Nr: 1208911	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  09-35 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for a left leg disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to an effective date earlier than December 1, 2008, for the assignment of a 10 percent rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from June 1962 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of January 2008, December 2008 and June 2009.

The service connection issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to December 2008, bilateral hearing loss was manifested by an average pure tone threshold level at the frequencies of 1000, 2000, 3000, and 4000 hertz of 40 decibels in the right ear and 63 decibels in the left ear, with speech recognition of 100 percent in the right ear and 76 percent in the left ear, with no additional functional impairment; the schedular criteria are adequate.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss were not met prior to December 1, 2008.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.321, 3.383, 3.400, 4.85, 4.86, Diagnostic Code 6100 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This issue, however, involves the rating and effective date assigned in an initial rating decision; once service connection is granted the claim is substantiated, and additional notice is not required for downstream elements such as the rating or effective date, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 Vet. App. 419 (2006).  Nevertheless, in a letter dated in July 2009, the Veteran was informed of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to an earlier effective date for a compensable rating.    

Under the VCAA, the VA also has a duty to assist a claimant by making all reasonable efforts to help obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  All evidence needed for this decision has been obtained, including identified VA and private medical records and examination reports.  Thus, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II. Earlier Effective Date

The Veteran filed his original claim for service connection for bilateral hearing loss in July 2007, which was granted in a January 2008 rating decision.  The Veteran disagreed with the noncompensable rating assigned at that time.  In a December 2008 rating decision, the RO granted a 10 percent rating for bilateral hearing loss, effective in December 2008.  At that time, the Veteran was also furnished a statement of the case concerning the issue of entitlement to a higher rating for bilateral hearing loss.  The Veteran did not perfect his appeal with the submission of a substantive appeal as to that issue, but he did perfect an appeal as to the issue of the effective date for the assignment of the 10 percent rating.  

In general, the effective date of an evaluation and award of compensation will be the day following separation from service, or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011). 

The effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997). 

In this case, the claim has remained open since the original claim for service connection in July 2007, and, hence, the earliest potential effective date is the July 2007 effective date of the grant of service connection.  The RO assigned the December 2008 effective date, based on a VA examination that month which showed audiological findings warranting a 10 percent evaluation.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  

On a VA authorized audiological evaluation in November 2007, audiometer testing disclosed pure tone air conduction thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
25
45
50
40
LEFT
50
65
65
70
63

Speech audiometry revealed speech recognition scores, using the Maryland CNC test, of 100 percent in the right ear and 76 percent in the left ear.  

On a VA authorized audiological evaluation in December 2008, audiometer testing disclosed pure tone air conduction thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
35
50
60
48
LEFT
55
75
75
80
71

Speech audiometry revealed speech recognition scores, using the Maryland CNC test, of 80 percent in the right ear and 80 percent in the left ear.  

A VA authorized audiological evaluation in April 2010 disclosed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
35
45
60
43.75
LEFT
50
65
60
70
61.25

Speech audiometry revealed speech recognition scores, using the Maryland CNC test, of 88 percent in the right ear and 88 percent in the left ear.  

The assignment of a disability rating for hearing impairment is "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered."  Lendenmann v. Principi, 3 Vet.App. 345, 349 (1993).  Specifically, organic impairment of hearing acuity is rated by using audiological test results, obtained by a state-licensed audiologist, and the basic rating method involves using both the results of controlled speech discrimination tests (Maryland CNC) and the average decibel threshold level as measured by pure tone audiometry tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a).  Tests are conducted without hearing aids.  Id.  The rating schedule establishes eleven auditory acuity levels ranging from numeric level I through numeric level XI, obtained by applying the findings to Table VI or VIa.  38 C.F.R. §§ 4.85, 4.86.  The numeric designations for both ears are then applied to Table VII to derive the percentage evaluation, under diagnostic code 6100.  

Where circumstances warrant, there is also a method for rating exceptional patterns of hearing impairment, under Table VIa.  See 38 C.F.R. § 4.86.  When applicable based on specified pure tone threshold findings, all four frequencies must have pure tone threshold of 55 decibels or more, or the threshold at 1000 hertz must be 30 decibels or less, while the threshold at 2000 decibels must be 70 decibels or more.  38 C.F.R. § 4.86.  In other situations, where the VA examiner certifies that the use of speech discrimination tests is not appropriate, because of situations such as inconsistent where speech discrimination tests or language difficulties, Table VIa may be used to evaluate the hearing loss, based solely on pure tone thresholds.  38 C.F.R. §§ 4.85(c), 4.86.  When applicable, each ear is evaluated separately, and whichever designation under Table VI or Table VI results in the highest numeral is used to derive the percentage in Table VII.  

The December 2008 findings result in numeric designations of III in the right ear and IV in the left ear, under Table VI.  The left ear findings on that examination, however, were all 55 or higher; as such, Table VIa may be applied if the numeric designation is higher.  Based on pure tone thresholds alone, the numeric designation is VI.  Applied to Table VII, these findings warrant a 10 percent rating.  38 C.F.R. § 4.85, Code 6100.  

Prior to that examination, however, audiometric findings did not warrant a compensable rating.  Applying the findings of the November 2007 examination to Table VI results in numeric designations of I in the right ear and IV in the left ear.  Applied to Table VII, these findings warrant a noncompensable rating.  The November 2007 findings did not meet the criteria for an exceptional pattern of hearing impairment, but even if they did, the findings applied to Table VIa would still not have warranted a compensable rating.  

The file also contains a report of audiometric testing conducted at a VA facility in December 2007.  Air conduction pure tone thresholds at the frequencies of 1000, 2000, 3000, and 4000 hertz were 35, 30, 40, and 55 decibels in the right ear.  Corresponding findings in the left ear were 60, 60, 70, and 80 decibels.  This examination was explicitly identified as not adequate for rating purposes, however, and did not use the Maryland CNC test.  Moreover, the pure tone averages of 40 in the right ear and 67.5 in the left ear, applied to Table VIa, would result in numeric designations of I and V, which, applied to Table VII, would still result in a noncompensable rating.  

An audiology examination must also describe the functional effects caused by a hearing disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-456 (2007).  The November 2007 VA examination did not address these factors.  Nevertheless, on a private audiological evaluation in June 2007, the Veteran complained of not hearing well.  Speech discrimination was good in both ears.  It was noted that he would have difficulty hearing faint speech, speech at a distance, or in a group conversation, especially in the presence of background noise.  There is no evidence, lay or medical, indicating that the Veteran's hearing impairment was more severe during the time period prior to December 1, 2008.  Indeed, the findings on the April 2010 VA examination were closer to the findings on the November 2007 VA examination than to the December 2008 findings.  

Finally, the Board finds that the question of an extraschedular evaluation for the period prior to December 2008 has not been raised.  In this regard, the rating criteria provide for higher evaluations.  Otherwise, the evidence does not suggest that the rating criteria were inadequate to describe his hearing impairment, and, consequently, the question of an extraschedular evaluation is not raised.  See Barringer v. Peak, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111 (2008).  

Thus, in sum, the Board finds that the criteria for a 10 percent rating for bilateral hearing loss prior to December 1, 2008, have not been met.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor; however, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an effective date earlier than December 1, 2008, for the assignment of a 10 percent rating for bilateral hearing loss, is denied.


REMAND

Concerning the service connection issues, the Veteran contends that he has left leg, bilateral hip, and back disabilities which are secondary to his service-connected right knee disability.  Although the RO obtained a VA examination with opinion in July 2011, this opinion is not adequate.  In this regard, service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2011); see Allen v. Brown, 8 Vet. App. 374 (1995).  It has been established that this requires an explicit opinion concerning whether the service-connected disability caused or aggravated the disabilities at issue, and that an opinion that a disability is not related to or associated with another disability is not adequate to address these factors.  

In addition, although the July 2011 VA examination noted that the Veteran claimed that he had a left "knee" disability, due to his right knee disability, in a statement dated in May 2011, the Veteran explicitly stated that he was claiming service connection for a left leg disorder and not a left knee disorder.  

In view of these factors, the Veteran must be afforded an examination, which addresses, first, whether the Veteran has a chronic left leg disability, and, if so, provides a diagnosis.  In addition, the examination must address whether the chronic bilateral hip, low back, and, if applicable, left leg disabilities were caused or aggravated by his service-connected right knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination, to determine, first, whether the Veteran has a chronic left leg disorder.  If so, provide the diagnosis for such disability.  Next, provide an opinion as to whether at least as likely as not that any such disability, the degenerative joint disease of both hips found on the VA examination in July 2011, and/or the spondylosis of the lumbar spine with osteopenia found on the July 2011 examination, had its onset in service, or was proximately due to, or permanently worsened by, the service-connected right knee disability.  The entire claims folder must be made available to the examiner in conjunction with the examination.  

2.  After completion of the above and any additional development deemed necessary, adjudicate the claims for service connection for a left leg disability, bilateral hip disability, and lumbar spine disability, to include whether any of the conditions at issue were caused or aggravated by the service-connected right knee disability.  If any claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


